October 21, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          PETER J. SMITH, Appellant

NO. 14-13-00977-CV                           V.

                       KENDA CAPITAL, LLC, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Kenda Capital,
LLC, signed August 19, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Peter J. Smith, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.